
	

113 S369 IS: Child Interstate Abortion Notification Act
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 369
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2013
			Mr. Rubio (for himself,
			 Mr. Hatch, Mr.
			 Blunt, Mr. Paul,
			 Mr. Risch, Mr.
			 Grassley, Mr. Johanns,
			 Mr. Burr, Mrs.
			 Fischer, Mr. Boozman,
			 Mr. Wicker, Mr.
			 Corker, Mr. Inhofe,
			 Mr. Roberts, Mr. Coburn, Mr.
			 Enzi, Mr. Chambliss,
			 Mr. McConnell, Mr. Vitter, Mr.
			 Moran, Mr. Graham,
			 Mr. Cruz, and Mr. Cornyn) introduced the following bill; which was
			 read twice and referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit taking
		  minors across State lines in circumvention of laws requiring the involvement of
		  parents in abortion decisions.
	
	
		1.Short titleThis Act may be cited as the
			 Child Interstate Abortion Notification
			 Act.
		2.Transportation of
			 minors in circumvention of certain laws relating to abortionTitle 18, United States Code, is amended by
			 inserting after chapter 117 the following:
			
				117ATRANSPORTATION
				OF MINORS IN CIRCUMVENTION OF CERTAIN LAWS RELATING TO ABORTION
					
						Sec.
						2431. Transportation of minors in
				  circumvention of certain laws relating to abortion.
						2432. Transportation of minors in
				  circumvention of certain laws relating to abortion.
					
					2431.Transportation
				of minors in circumvention of certain laws relating to abortion
						(a)Offense
							(1)GenerallyExcept
				as provided in subsection (b), whoever knowingly transports a minor across a
				State line, with the intent that such minor obtain an abortion, and thereby in
				fact abridges the right of a parent under a law requiring parental involvement
				in a minor’s abortion decision, in force in the State where the minor resides,
				shall be fined under this title or imprisoned not more than one year, or
				both.
							(2)DefinitionFor
				the purposes of this subsection, an abridgement of the right of a parent occurs
				if an abortion is performed or induced on the minor, in a State or a foreign
				nation other than the State where the minor resides, without the parental
				consent or notification, or the judicial authorization, that would have been
				required by that law had the abortion been performed in the State where the
				minor resides.
							(b)Exceptions
							(1)The prohibition of
				subsection (a) does not apply if the abortion was necessary to save the life of
				the minor because her life was endangered by a physical disorder, physical
				injury, or physical illness, including a life endangering physical condition
				caused by or arising from the pregnancy itself.
							(2)A minor
				transported in violation of this section, and any parent of that minor, may not
				be prosecuted or sued for a violation of this section, a conspiracy to violate
				this section, or an offense under section 2 or 3 of this title based on a
				violation of this section.
							(c)Affirmative
				DefenseIt is an affirmative defense to a prosecution for an
				offense, or to a civil action, based on a violation of this section that the
				defendant—
							(1)reasonably
				believed, based on information the defendant obtained directly from a parent of
				the minor, that before the minor obtained the abortion, the parental consent or
				notification took place that would have been required by the law requiring
				parental involvement in a minor’s abortion decision, had the abortion been
				performed in the State where the minor resides; or
							(2)was presented with
				documentation showing with a reasonable degree of certainty that a court in the
				minor’s State of residence waived any parental notification required by the
				laws of that State, or otherwise authorized that the minor be allowed to
				procure an abortion.
							(d)Civil
				ActionAny parent who suffers harm from a violation of subsection
				(a) may obtain appropriate relief in a civil action unless the parent has
				committed an act of incest with the minor subject to subsection (a).
						(e)DefinitionsFor
				the purposes of this section—
							(1)the term
				abortion means the use or prescription of any instrument,
				medicine, drug, or any other substance or device—
								(A)to intentionally
				kill the unborn child of a woman known to be pregnant; or
								(B)to intentionally
				prematurely terminate the pregnancy of a woman known to be pregnant, with an
				intention other than to increase the probability of a live birth or of
				preserving the life or health of the child after live birth, or to remove a
				dead unborn child;
								(2)the term law
				requiring parental involvement in a minor’s abortion decision means a
				law—
								(A)requiring, before
				an abortion is performed on a minor, either—
									(i)the notification
				to, or consent of, a parent of that minor; or
									(ii)proceedings in a
				State court; and
									(B)that does not
				provide as an alternative to the requirements described in subparagraph (A)
				notification to or consent of any person or entity who is not described in that
				subparagraph;
								(3)the term
				minor means an individual who is not older than the maximum age
				requiring parental notification or consent, or proceedings in a State court,
				under the law requiring parental involvement in a minor’s abortion
				decision;
							(4)the term
				parent means—
								(A)a parent or
				guardian;
								(B)a legal custodian;
				or
								(C)a person standing
				in loco parentis who has care and control of the minor, and with whom the minor
				regularly resides, who is designated by the law requiring parental involvement
				in the minor’s abortion decision as a person to whom notification, or from whom
				consent, is required; and
								(5)the term
				State includes the District of Columbia and any commonwealth,
				possession, or other territory of the United States, and any Indian tribe or
				reservation.
							2432.Transportation
				of minors in circumvention of certain laws relating to abortionNotwithstanding section 2431(b)(2), whoever
				has committed an act of incest with a minor and knowingly transports the minor
				across a State line with the intent that such minor obtain an abortion, shall
				be fined under this title or imprisoned not more than one year, or both. For
				the purposes of this section, the terms State, minor,
				and abortion have, respectively, the definitions given those terms
				in section
				2435.
					.
		3.Child interstate
			 abortion notificationTitle
			 18, United States Code, is amended by inserting after chapter 117A the
			 following:
			
				117BCHILD
				INTERSTATE ABORTION NOTIFICATION
					
						Sec.
						2435. Child interstate abortion
				  notification.
					
					2435.Child
				interstate abortion notification
						(a)Offense
							(1)GenerallyA
				physician who knowingly performs or induces an abortion on a minor in violation
				of the requirements of this section shall be fined under this title or
				imprisoned not more than one year, or both.
							(2)Parental
				notificationA physician who performs or induces an abortion on a
				minor who is a resident of a State other than the State in which the abortion
				is performed must provide, or cause his or her agent to provide, at least 24
				hours actual notice to a parent of the minor before performing the abortion. If
				actual notice to such parent is not accomplished after a reasonable effort has
				been made, at least 24 hours constructive notice must be given to a parent
				before the abortion is performed.
							(b)ExceptionsThe
				notification requirement of subsection (a)(2) does not apply if—
							(1)the abortion is
				performed or induced in a State that has, in force, a law requiring parental
				involvement in a minor’s abortion decision and the physician complies with the
				requirements of that law;
							(2)the physician is
				presented with documentation showing with a reasonable degree of certainty that
				a court in the minor’s State of residence has waived any parental notification
				required by the laws of that State, or has otherwise authorized that the minor
				be allowed to procure an abortion;
							(3)the minor declares
				in a signed written statement that she is the victim of sexual abuse, neglect,
				or physical abuse by a parent, and, before an abortion is performed on the
				minor, the physician notifies the authorities specified to receive reports of
				child abuse or neglect by the law of the State in which the minor resides of
				the known or suspected abuse or neglect;
							(4)the abortion is
				necessary to save the life of the minor because her life was endangered by a
				physical disorder, physical injury, or physical illness, including a life
				endangering physical condition caused by or arising from the pregnancy itself,
				but an exception under this paragraph does not apply unless the attending
				physician or an agent of such physician, within 24 hours after completion of
				the abortion, notifies a parent in writing that an abortion was performed on
				the minor and of the circumstances that warranted invocation of this paragraph;
				or
							(5)the minor is
				physically accompanied by a person who presents the physician or his agent with
				documentation showing with a reasonable degree of certainty that he or she is
				in fact the parent of that minor.
							(c)Civil
				ActionAny parent who suffers harm from a violation of subsection
				(a) may obtain appropriate relief in a civil action unless the parent has
				committed an act of incest with the minor subject to subsection (a).
						(d)DefinitionsFor
				the purposes of this section—
							(1)the term
				abortion means the use or prescription of any instrument,
				medicine, drug, or any other substance or device—
								(A)to intentionally
				kill the unborn child of a woman known to be pregnant; or
								(B)to intentionally
				prematurely terminate the pregnancy of a woman known to be pregnant, with an
				intention other than to increase the probability of a live birth or of
				preserving the life or health of the child after live birth, or to remove a
				dead unborn child;
								(2)the term
				actual notice means the giving of written notice directly, in
				person, by the physician or any agent of the physician;
							(3)the term
				constructive notice means notice that is given by certified mail,
				return receipt requested, restricted delivery to the last known address of the
				person being notified, with delivery deemed to have occurred 48 hours following
				noon on the next day subsequent to mailing on which regular mail delivery takes
				place, days on which mail is not delivered excluded;
							(4)the term law
				requiring parental involvement in a minor’s abortion decision means a
				law—
								(A)requiring, before
				an abortion is performed on a minor, either—
									(i)the notification
				to, or consent of, a parent of that minor; or
									(ii)proceedings in a
				State court;
									(B)that does not
				provide as an alternative to the requirements described in subparagraph (A)
				notification to or consent of any person or entity who is not described in that
				subparagraph;
								(5)the term minor means an
				individual who has not attained the age of 18 years and who is not emancipated
				under the law of the State in which the minor resides;
							(6)the term
				parent means—
								(A)a parent or
				guardian;
								(B)a legal custodian;
				or
								(C)a person standing
				in loco parentis who has care and control of the minor, and with whom the minor
				regularly resides;
								as
				determined by State law;(7)the term
				physician means a doctor of medicine legally authorized to
				practice medicine by the State in which such doctor practices medicine, or any
				other person legally empowered under State law to perform an abortion;
				and
							(8)the term
				State includes the District of Columbia and any commonwealth,
				possession, or other territory of the United States, and any Indian tribe or
				reservation.
							.
		4.Clerical
			 amendmentThe table of
			 chapters at the beginning of part I of title 18, United States Code, is amended
			 by inserting after the item relating to chapter 117 the following new
			 items:
			
				
					117A.Transportation of minors in circumvention of certain laws
				  relating to abortion2431
					
					117B. Child
				  interstate abortion
				  notification2435
				
				.
		5.Severability and
			 effective date
			(a)The provisions of
			 this Act shall be severable. If any provision of this Act, or any application
			 thereof, is found unconstitutional, that finding shall not affect any provision
			 or application of the Act not so adjudicated.
			(b)This Act and the
			 amendments made by this Act shall take effect 45 days after the date of
			 enactment of this Act.
			
